Title: To John Adams from Jonathan James Maund, 17 August 1794
From: Maund, Jonathan James
To: Adams, John



Sir
Kuisale Westmoreland County in Virginia 17th. Aug. 1794

The inclos’d Letter for my Friend your Son will I trust plead my excuse for addressing you: it is in Answer to a Letter from him in Philadelphia where I experienc’d the pleasure of his Society and as he informs me that he was the Last month to leave America for Holland I at present know of no other Opportunity of assuring him of my Affection than by thus troubling you to take Charge of my Letter
Permit me to request that you will inform me his Address for I fear that inclosing my Letters to your Care may be troublesome.
I have the Honor to be very Respectfully / Sir / Your most Hble Servt.

Jno: Jas: Maund